TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                   NO. 03-18-00438-CV




                       In re Chisholm Trail SUD Stakeholders Group




                      ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                           MEMORANDUM OPINION


              The petition for writ of mandamus and emergency motion for relief are denied.

See Tex. R. App. P. 52.8(a).



                                          __________________________________________
                                          Melissa Goodwin, Justice

Before Justices Puryear, Goodwin, and Bourland

Filed: July 6, 2018